    Case: 1:19-cv-01302 Document #: 48 Filed: 04/03/19 Page 1 of 3 PageID #:725



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 REAPERS HOCKEY ASSOCIATION,                      )
 INC.,                                            )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )
                                                      Case No. 1:19-cv-01302
                                                  )
 AMATEUR HOCKEY ASSOCIATION                       )
                                                      Hon. Judge Manish S. Shah
 ILLINOIS, INC., TEAM ILLINOIS                    )
 HOCKEY CLUB INC., CHICAGO                        )
 MISSION AAA HOCKEY CLUB INC.,                    )
 CHICAGO FURY, INC., and CHICAGO                  )
 YOUNG AMERICANS, INC.,                           )
                                                  )
                Defendants.                       )


             NOTICE OF MOTION FOR LEAVE TO APPEAR PRO HAC VICE



TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

               PLEASE TAKE NOTICE that on April 4, 2019, at 10:45 AM, or as soon

thereafter as the motion may be heard, I shall present the attached Motion for Leave to Appear

Pro Hac Vice on behalf of Defendant Amateur Hockey Association of Illinois, Inc. (“AHAI”)

before the Honorable Manish S. Shah, U.S. District Court of the Northern District of Illinois,

Eastern Division, 219 South Dearborn St., Chicago, Illinois.
    Case: 1:19-cv-01302 Document #: 48 Filed: 04/03/19 Page 2 of 3 PageID #:726



Date: April 3, 2019

                                            Respectfully submitted,

                                            /s/ Matthew Owen
                                            Matthew Owen
                                            KIRKLAND & ELLIS LLP
                                            1301 Pennsylvania Ave., N.W.
                                            Washington, D.C. 20004
                                            Telephone: (202) 389-5943
                                            Facsimile: (202) 389-5200
                                            Matt.Owen@kirkland.com


                                            James H. Mutchnik, P.C.
                                            Barack S. Echols
                                            Donna A. Peel
                                            KIRKLAND & ELLIS LLP
                                            300 North LaSalle Street
                                            Chicago, IL 60654
                                            Telephone: (312) 862-2000
                                            Facsimile: (312) 862-2200
                                            jmutchnik@kirkland.com
                                            barack.echols@kirkland.com
                                            donna.peel@kirkland.com

                                            Attorneys for Defendant Amateur Hockey
                                            Association of Illinois, Inc.




                                        2
    Case: 1:19-cv-01302 Document #: 48 Filed: 04/03/19 Page 3 of 3 PageID #:727



                                  CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on the 3rd day of April, 2019, a true and

correct copy of the foregoing NOTICE OF MOTION FOR LEAVE TO APPEAR PRO HAC

VICE, was electronically filed with the Clerk of the United States District Court for the Northern

District of Illinois, using the Court’s CM/ECF System, which shall send notification of such

filing to all parties registered to use ECF or are represented by a registered E-filer.



                                                               /s/ Matthew Owen
                                                               Matthew Owen
                                                               KIRKLAND & ELLIS LLP
                                                               1301 Pennsylvania Ave., N.W.
                                                               Washington, D.C. 20004
                                                               Telephone: (202) 389-5943
                                                               Facsimile: (202) 389-5200
                                                               Matt.Owen@kirkland.com




                                                  3
